Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 08/12/2021. In virtue of this communication, claims 1-30 are currently pending in this Office Action.

Response to Arguments
2.	In Remarks, applicant argued for the claim limitation “transmitting, by the UE and to control a transmit power for a second sidelink communication, the transmit power control command to the source UE”.
	However, it’s considered obvious by the rationales found in the newly cited prior art. Initially, Morita teaches selecting subcarrier for D2D (S302 in fig. 3 as to a second link communication) and determining if the transmit power on the selected subcarrier satisfies transmit power requirement. Since claim does not specifically define what are involved in the transmit power control command in order to control a transmit power, the teaching of Morita would has suggested the argued claim limitation. However, to advance the prosecution, further evidence is provided by the rationales found in a newly cited prior art. In particular, Oh teaches that D2D reception device terminal transmits the transmission power change message to D2D transmission terminal (S130 in fig. 2 and par. 0053) based on the measured channel gain interference (par. 0049). Accordingly, one of ordinary skill in the art would have expected to include a transmit power change message in the subcarrier change of Morita to obtain the claimed limitation.
	For the above reasons, claim limitations are considered obvious since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-3, 7-11, 15-20, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Morita Pub. No.: US 2015/0373766 A1 in view of Oh et al. Pub. No.: US 2016/0234789 A1.

Claim 1
Morita discloses a method (fig. 8-10) of wireless communication performed by a user equipment (UE) (terminal 100-2 in fig. 8 & 10), comprising:
receiving, by the UE (terminal 10-2 in fig. 10) and from a source UE (terminal 100-1 in fig. 8-10), a first sidelink communication (S102 in fig. 10; assume other sidelink using different frequencies in fig. 9 other than F2 is a first sidelink communication); 
generating a transmit power control command (base station 200 in fig. 8 sent transmission power control message of D2D as depicted in fig. 9); and
 transmitting, to control a transmit power (fig. 9; see par. 0106 and fig. 8) for a second sidelink communication to the source UE (S104 in fig. 10 and see fig. 9 for transmit power allocation to use for subcarriers or frequencies; see par. 0112-0112).
	Although Morita does not explicitly disclose the claim limitations: “generating, by the UE, a transmit power control command based at least in part on a signal to interference noise ratio measurement associated with the first sidelink communication; and transmitting, by the UE, to control a transmit power, the transmit power control command to the source UE”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitations “generating, by the UE, a transmit power control command based at least in part on a signal to interference noise ratio measurement associated with the first sidelink communication”, initially recall that base station in fig. 8 of Morita generates transmission power control message for D2D communications as shown in fig. 9. Indeed, Morita explains that the power control message is to prevent interference (par. 0037-0038 & 0163). Since claim does not specifically define which device performs a signal to interference noise measurement, Morita’s power control command to prevent interference suggests to measure SINR. To advance the prosecution, further evidence could be seen in Oh. In particular, Oh teaches a D2D reception terminal measures a channel gain and interference (par. 0049 and S110 in fig. 2; see steps S410 & S550 in fig. 3) and generating a transmission power change based on measured interference-plus-noise-level (S180 in fig. 2 and par. 0057; see S230 in fig. 2 and S440 & S500 in fig. 3). 
	Secondly, to consider the obviousness of the claim limitation “transmitting, by the UE, to control a transmit power, the transmit power control command to the source UE”, recall that Morita discloses that selecting a subcarrier for D2D is based on the transmit power requirement’s satisfactory as depicted in Steps S320-S303 in fig. 15. In particular, Oh teaches that D2D reception device terminal transmits the transmission power change message to D2D transmission terminal (S130 in fig. 2 and par. 0053) based on the measured channel gain interference (par. 0049). Accordingly, one of ordinary skill in the art would have expected to include a transmit power change message in the subcarrier change of Morita to obtain the claim limitation.
	For the above reasons, claim limitations are considered obvious since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2143, KSR Exemplary Rationale G.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify transmission power control message of D2D of Morita by providing transmission power control in Device-To-Device D2D side link as taught in Oh to obtain the claimed invention as specified in the claim. Such a modification would have included D2D terminals to measure signal quality so that transmission power could have been controlled efficiently in the D2D communication as suggested in par. 0011-0012 of Oh.

Claim 2
Morita, in view of Oh, discloses the method of claim 1, wherein the signal to interference noise ratio measurement is performed on a reference signal transmitted in connection with the first sidelink communication (Oh, par. 0049, a D2D reception terminal 22 in fig. 2 measures a channel gain and interference), and wherein the reference signal is at least one of: a channel state information reference signal, a sounding reference signal, or a demodulation reference signal (Oh, par. 0049, a Demodulation Reference Signal DMRS; accordingly, the combined prior art renders the claim obvious).

Claim 3
Morita, in view of Oh, discloses the method of claim 1, wherein the signal to interference noise ratio measurement is performed on decoded data symbols of the first sidelink communication (Morita, fig. 5 depicts resource block including the plurality of symbols or resource elements in par. 0079 & 0081, and thus, in fig. 8, terminals 100 would be decoding the power control message sent; Oh, par. 0049, SINR in par. 0057 & 0062 accordingly, resource block would be decoded data symbols as mentioned by Morita to be performed measurement by Oh; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art Morita in view of Oh; see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 7
Morita, in view of Oh, discloses the method of claim 1, wherein the transmit power control command is based at least in part on a type of channel of the first sidelink communication (Morita, as depicted in  fig. 19, based on subscarrier closer to eNB communication, transmission power is low or high, herein, near to eNB or far to eNB could be a type; since claim does not specifically define what are involved to be a type of channel, the combination of prior art would have rendered the claim obvious).

Claim 8
Morita, in view of Oh, discloses the method of claim 7, wherein the type of channel is at least one of: 
a physical sidelink control channel, 
a physical sidelink shared channel, 
a physical sidelink feedback channel, 
a sidelink channel state information reference signal channel (Oh, par. 0049, D2D communication channel including DMRS; Morita, physical control channel, physical shared channel in par. 0081-0082; since claim does not specifically define how a type of channel involves in the transmit power control, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claim; see evidence in the previously applied art Li for PD2DSCH in par. 0037), 
a sidelink tracking reference signal channel, or 
a sidelink positioning reference signal channel.

Claim 9
Morita, in view of Oh, discloses the method of claim 1, wherein the transmit power control command is based at least in part on a type of transmission of the first sidelink communication (Morita, as depicted in  fig. 19, based on subscarrier closer to eNB communication, transmission power is low or high for D2D, herein, D2D transmission or uplink transmission to eNB could be interpreted as type; since claim does not specifically define what are involved to be a type of transmission, the combination of prior art would have rendered the claim obvious; since claim does not specifically define what are involved to be a type of channel, the combination of prior art would have rendered the claim obvious).

Claim 10
Morita, in view of Oh, discloses the method of claim 9, wherein the type of transmission is a groupcast transmission or a unicast transmission (Morita, the D2D communication in a unicast manner or in a broadcast manner in par. 0106; and hence, the combined prior art reads on the claim).

Claim 11
Morita, in view of Oh, discloses the method of claim 9, wherein a periodicity of the signal to interference noise ratio measurement is based at least in part on a processing characteristic of the first sidelink communication (Oh, measuring SINR in fig. 2-3 are partly based on SIB in par. 0044, wherein SIB is typically periodic based on a system; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143 KSR Exemplary Rationales F-G).

Claim 15
Morita, in view of Oh, discloses the method of claim 1, wherein the first sidelink communication is received based at least in part on monitoring for the first sidelink communication (Morita, fig. 9-10; Oh, interference measurement on a D2D communication in fig. 2-3 and par. 0049 & 0062; accordingly, the combined prior art renders the claim obvious).

Claim 16
Morita, in view of Oh, discloses the method of claim 1, wherein the transmit power control command is generated based at least in part on the signal to interference noise ratio measurement satisfying a threshold (Morita, par. 0037-0038 & 0163 describe to prevent the interference and thus, transmit power thresholds in fig. 9 for subcarriers are based on interference measurement ;Oh, S410 checks if average SINR is less than a threshold in fig. 3 and see also S570 in fig. 3; accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980).


Claim 17
Morita, in view of Oh, discloses the method of claim 16, wherein the threshold is based at least in part on at least one of: 
an interference criterion (Morita, par. 0037-0038; SINR in fig. 3 of Oh, and thus it meets the claim requirement; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G), 
a reference signal received power, 
a modulation and coding scheme on another link that is interfered with by the first sidelink communication, or 
a configuration of a receiver beam;.

Claim 18
Morita, in view of Oh, discloses the method of claim 1, further comprising: 
receiving one or more other transmit power control commands from one or more other UEs (Morita, S102 in fig. 10 requests to change the communication to subcarrier, and subcarrier associates with transmit power control as depicted in fig. 9); and 
wherein generating the transmit power control command comprises: 
generating the transmit power control command based at least in part on the one or more other transmit power control commands (Morita, fig. 9 includes TxPwrMax, TxPwrUp, TxPwrDn associate with frequencies or subcarriers or channels; fig. 15-16 depict power control based on the communication in which transmission power are used as previously assigned; Oh, transmit power change request in fig. 2-3; accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F).

Claim 19
Morita, in view of Oh, discloses the method of claim 18, wherein the transmit power control command is based at least in part on a maximum transmit power control command of the one or more other transmit power control commands (Morita, fig. 9 includes TxPwrMax, TxPwrUp, TxPwrDn associate with frequencies or subcarriers or channels; fig. 15-16 depict power control based on the communication in which transmission power are used as previously assigned; D2D transmit power equation in par. 0050 and transmit power change request in fig. 2-3 of Oh; accordingly, the combined prior art would have rendered the claim obvious; See MPEP 2143, KSR Exemplary Rationales F-G).

Claim 20
Morita, in view of Oh, discloses the method of claim 18, wherein the transmit power control command is based at least in part on a step size associated with one or more links with the one or more other UEs (Morita, fig. 9 includes TxPwrMax, TxPwrUp Thresh, TxPwrDn Thresh; accordingly, a step size could be reasonably interpreted as TxPwrUp or TxPwrDn; and hence, the combined prior art reads on the claim).
Claim 29
	Claim 29 is a user equipment claim corresponding to UE in method claim 1. All of the limitations in claim 29 are found reciting the structures to perform the respective limitations of claim 1. Accordingly, clam 29 can be considered obvious by the same rationales applied in the rejection of claim 1 set forth above. Additionally, Morita discloses a user equipment (UE) (UE 100 in fig. 1-2 & 8-10 ) for wireless communication, comprising: a memory (memory 150 in fig. 2); and one or more processors (processor 160 in fig. 2 coupled to memory in fig. 2) operatively coupled to the memory.

6.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Li and Kim et al. Pub. No.: US 2017/0230915 A1.

Claim 4
Although Morita, in view of Oh does not disclose “the method of claim 1, wherein the transmit power control command is based at least in part on a power offset value”, claim 4 is considered obvious by the following rationales.
Initially, Morita discloses receiving transmit power information including TxPwrMax0, TxPwrUp Thresh0, TxPwrDn Thresh0 in fig. 9. In particular, Kim teaches the first TPC field representing the absolute value of transmission power for SA or data and the second TPC filed representing as an offset value to the value of the first TPC filed (par. 0853, thus, transmission power value is based on an offset value in the second field).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify transmission power control message of D2D of Morita in view of Oh by providing transmission power control in wireless communication system as taught in Kim to obtain the claimed invention as specified in the claim. Such a modification would have included device-to-device communication in wireless communication system to perform transmission power control TPC so that the efficiency of resource use could have been increased and transmission reduce could have reduced as suggested in par. 0012 & 0026 of Kim.

Claim 5
Morita, in view of Oh and Kim, discloses the method of claim 4, wherein the power offset value is based at least in part on a transmit data-to-pilot power ratio or a modulation and coding scheme (it’s important to note that claim does not specifically define what are involved in calculating a transmit data-to-pilot power ratio, and a modulation and coding scheme; Kim, an offset, a modulation and coding scheme to be used by UE for transmitting in par. 0110,  0114, 0117; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well by the combined prior art; see MPEP 2143, KSR Exemplary Rationales F-G).

7.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Oh and Novlan et al. Pub. No.: US 2014/0328329 A1.


Claim 6
Although Morita, in view of Oh, does not disclose: “the method of claim 1, wherein the signal to interference noise ratio measurement is performed on another transmission that is quasi co-located with the first sidelink communication”, claim 6 is considered obvious by the following rationales.
	Initially, Morita in view of Oh explains the signal to interference noise ratio measurement performed on a transmission with the first sidelink communication (Oh, par. 0049 & SINR in par. 0057). In particular, Novlan teaches that D2D signals are quasi co-located with serving cell’s CRS, SSS, PSS (par. 0279). Accordingly, one of ordinary skill in the art would have expected the claimed invention as specified in claim 6 to perform equally with the combination of Morita in view of Oh and Novlan. See MPEP 2143, KSR Exemplary Rationales F-G.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify transmission power control message of D2D of Morita in view of Oh by providing device-to-device (D2D) communication protocol as taught in Novlan to obtain the claimed invention as specified in the claim. Such a modification would have included a protocol for device-to-device communications to provide many kind of services complementary to a primary communication network so that D2D enabled devices in range could operate services with flexibility simultaneously as suggested in par. 0002 & 0004 of Novlan.



Claim 14
Although Morita, in view of Oh, does not disclose: “the method of claim 1, wherein the transmit power control command is based at least in part on a vacant resource element measurement”, claim 14 is considered obvious by the following rationales..
	Initially, Morita in view of Oh discloses the transmit power control command (fig. 9 of Morita) and measurement on the resource element (Oh, SINR in par. 0057). What’s more, claim does not specifically define what are involved in vacant resource element measurement. In particular, Novlan teaches decoding or measuring zero, as to empty or vacant resource block (par. 0354, 0442).
	For the above reasons, claim limitations are considered obvious since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2143, KSR Exemplary Rationale G. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify transmission power control message of D2D of Morita in view of Oh by providing device-to-device (D2D) communication protocol as taught in Novlan to obtain the claimed invention as specified in the claim. Such a modification would have included a protocol for device-to-device communications to provide many kind of services complementary to a primary communication network so that D2D enabled devices in range could operate services with flexibility simultaneously as suggested in par. 0002 & 0004 of Novlan.


8.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Oh and Li et al. Pub. No.: US 2018/0139706 A1.

Claim 12
Morita, in view of Oh, discloses the method of claim 1, wherein the transmit power control command is based at least in part on a signal to noise ratio (Oh, SINR in par. 0049, 0057, 0062 & 0067).
Although Morita in view of Oh does not disclose “a signal to noise ratio difference between the first sidelink communication and another communication”, the claim limitation is considered obvious by the following rationales.
Initially, Morita explains that D2D communication transmission power control is based on nearness to the eNB communication (fig. 19, it means, power control is based on not only D2D communication but also eNB transmission). What’s more, Oh explains estimating average SINR (par. 0062). In particular, Li teaches estimating the scaled SINR(k) by filtering and combining the received information (par. 0077, in view of fig. 2-3, the scaled SINR would be estimated based on different channels, i.e., different communication such as D2D and Uplink or downlink transmissions).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify transmission power control message of D2D of Morita in view of Oh by providing measurements for handling of a device-to-device D2D side link as taught in Li to obtain the claimed invention as specified in the claim. Such a modification would have enabled accurate measurements to handle a device-to-device side link in a cellular system so that pathloss could be dynamically estimated to perform power control and mitigate D2D link interference as suggested in par. 0001 & 0006 of Li.

Claim 13
Although Morita, in view of Oh, does not disclose: “the method of claim 1, wherein the transmit power control command is based at least in part on a channel state information interference measurement”, claim 13 is considered obvious by the following rationales.
Indeed, Morita in view of Oh discloses that selecting subcarrier for sidelink is based on the maximum power range (fig. 15 of Morita) such as maximum transmit power depicted in fig. 14 & 16 of Morita and a channel gain and interference plus noise level is measured for D2D communication channel (par. 0049 of Oh). Herein, although the combined prior art Morita and Oh does not explicitly mention a channel state information, their transmit power selection for D2D communication channel or subcarrier would be based on interference and noise measurement of a channel. With this, one of ordinary skill in the art would have expected the claimed invention. However, to advance the prosecution, the further evidence for obviousness is provided herein. In particular, Li teaches SINR measurement based on CSI or CQI (par. 0052) and TPC (par. 0059).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify transmission power control message of D2D of Morita in view of Oh by providing measurements for handling of a device-to-device D2D side link as taught in Li to obtain the claimed invention as specified in the claim. Such a modification would have enabled accurate measurements to handle a device-to-device side link in a cellular system so that pathloss could be dynamically estimated to perform power control and mitigate D2D link interference as suggested in par. 0001 & 0006 of Li.

9.	Claims 21-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Hugl et al. Pub. No.: US 2009/0325625 A1.

Claim 21
Morita discloses a method (fig. 8-10 for transmission power control message) of wireless communication performed by a network entity (base station 200 in fig. 8 & 10), comprising: 
Determining, by the network entity (200 in fig. 10) a transmit power control (see fig. 14 & 16 for power limitations as explained in the power limit for maximum transmission and minimum transmission in step S303 in fig. 15 for each subcarrier, i.e., each sidelink) associated with a first sidelink communication (in fig 9, a first sidelink is reasonably interpreted as f0, see MPEP 2111) to prevent interference (par. 0037-0038 & 0163); and 
transmitting, by the network entity, to control a transmit power for a second sidelink communication (in fig. 8, base station 200 transmits D2D transmission power control as shown in fig. 8), the transmit power control command to a source user equipment (UE) (fig. 8 and par. 0106).
	Although Morita does not explicitly disclose the claim limitations: “determining, by the network entity, a transmit power control command, associated with a transmit power of a source user equipment (UE), based at least in part on a signal to interference noise ratio measurement associated with a first sidelink communication”, the claim limitations are considered obvious by the following rationales. It’s important to note that claim does not explicitly define what are involved in measuring a signal to interference noise ratio measurement. Indeed, claim requires to determine a transmit power control command associated with a transmit power of a source UE, and any device could have measure a signal to interference noise ration. In particular, Hugl teaches that a base station requests the measurement from both UEs in D2D communication, i.e., source UE and receiving UE, (220’ & 222’ in fig. 2) after that based on the measurement, the base station determines SINR (see par. 0052-0055 for considering interference at BS or BS obtains SINR equation 4 in par. 0055 as explained in par. 0052-0053) in order to send power control update command for D2D link (steps 224 & 224’ in fig. 2 and par. 0051 on pg. 4; see fig. 2, 4 & 9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify transmission power control message of D2D of Morita by providing power control mitigate interference as taught in Hugl to obtain the claimed invention as specified in the claim. Such a modification would have included a power control to enable D2D communications so that not only radio resource available to a network would not unnecessarily be limited but also the network would have fulfilled its minimum requirements to channel quality as suggested in par. 0024 of Hugl.

Claim 22
Morita, in view of Hugl, discloses the method of claim 21, wherein determining the transmit power control command comprises: 
generating the transmit power control command (fig. 9 of Morita and power control command in fig. 2 & 4 of Hugl; accordingly, the combined prior art reads on the claim).

Claim 23
Morita, in view of Hugl, discloses the method of claim 21, wherein determining the transmit power control command comprises: 
consolidating one or more received transmit power control commands (since claim does not specifically define what are involved in consolidating, fig. 9 of Morita and power control update in fig. 2 & 4 of Hugl would have rendered the claim obvious; see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 24
Morita, in view of Hugl, discloses the method of claim 23, wherein at least one of the one or more received transmit power control commands is a consolidated transmit power control command (since claim does not specifically define what are involved in consolidating, fig. 9 of Morita and 906 & 908 in fig. 9 and of Hugl would have rendered the claim obvious; see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 25
Morita, in view of Li, discloses the method of claim 21, further comprising: 
receiving one or more other transmit power control commands from one or more other UEs (Morita, S102 in fig. 10 requests to change the communication to subcarrier, and subcarrier associates with transmit power control as depicted in fig. 9); and 
wherein generating the transmit power control command comprises: 
generating the transmit power control command based at least in part on the one or more other transmit power control commands (Morita, fig. 9 includes TxPwrMax, TxPwrUp, TxPwrDn associate with frequencies or subcarriers or channels; fig. 15-16 depict power control based on the communication in which transmission power are used as previously assigned; Hugl, power control update in fig. 2 & 4; accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F).

Claim 26
Morita, in view of Hugl, discloses the method of claim 25, wherein the transmit power control command is based at least in part on a maximum transmit power control command of the one or more other transmit power control commands (Morita, fig. 9 includes TxPwrMax, TxPwrUp, TxPwrDn associate with frequencies or subcarriers or channels; fig. 15-16 depict power control based on the communication in which transmission power are used as previously assigned; power control update in fig. 2 & 4 of Hugl; accordingly, the combined prior art would have rendered the claim obvious; See MPEP 2143, KSR Exemplary Rationales F-G).


Claim 27
Morita, in view of Hugl, discloses the method of claim 25, wherein the transmit power control command is based at least in part on a step size associated with one or more links with the one or more other UEs (Morita, fig. 9 includes TxPwrMax, TxPwrUp Thresh, TxPwrDn Thresh; accordingly, a step size could be reasonably interpreted as TxPwrUp or TxPwrDn; and hence, the combined prior art reads on the claim).

Claim 28
Morita, in view of Hugl, discloses the method of claim 25, wherein the transmit power control command is based at least in part on a particular transmit power control command (fig. 9 of Morita and power control update for D2D link in fig. 2 & 4 of Hugl), of the one or more other transmit power control commands, associated with a particular UE, of the one or more other UEs, with a signal with a lowest signal to noise ratio (Morita, fig. 9 includes TxPwrMax, TxPwrUp, TxPwrDn associate with frequencies or subcarriers or channels; fig. 15-16 depict power control based on the communication in which transmission power are used as previously assigned; Hugl, SINR for a particular UE in equation of par. 0055; accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F; see evidence for lowest measured interference in step 405 of fig. 4 Ribeiro et al. Pub. No.: US 2010/0093364 A1).
Claim 30
Claim 30 is a network entity claim corresponding to a base station in method claim 21. All of the limitations in claim 30 are found reciting the structures to perform the respective limitations of claim 21. Accordingly, clam 30 can be considered obvious by the same rationales applied in the rejection of claim 21 set forth above. Additionally, Morita discloses a network entity (eNB 200 in fig. 1 & 3 and base station 200 in fig. 8-10) for wireless communication, comprising: a memory (memory 230 in fig. 3); and one or more processors (processor 240 in fig. 3) operatively coupled to the memory (in fig. 3, processor 230 are coupled to memory 230).

Notes on Election/Restriction
10.	It’s to note that there are currently 2 groups in the claims: I (claims 1-20 & 29) & II (claims 21-28 & 30). Group I represents for UE and Group II claims for a network entity. However, in this instant applications, two groups are differing towards the different scopes. Accordingly, applicant is reminded to keep the claims under the same scopes of the claimed invention in order to advance prosecution.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/San Htun/
Primary Examiner, AU 2643